DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	2.     	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/31/2018 (CN201810094787.0). It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55. The Examiner notes the Applicant’s authorization to access the Chinese priority document, but notes that the document should be filed by the Applicant. 

Response to Arguments/Amendments
3.	Regarding the objection to claim 8 (see section 3 of the Office Action dated 09/30/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

4.	Regarding the 35 U.S.C. §112(a) rejection of claims 1 - 15 (see section 4 of the Office Action dated 09/30/2021), the Applicant’s amendments have been fully considered; the newly 

5.	Regarding the 35 U.S.C. §112(a) rejection of claims 4 and 12 (see section 5 of the Office Action dated 09/30/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

6.	Regarding the 35 U.S.C. §112(b) rejection of claims 1 – 5 and 8 - 12 (see section 6 of the Office Action dated 09/30/2021), the Applicant’s amendments have been fully considered, but are not persuasive. The Applicant states that the definition of “abnormal clock” is less important than the fact that an “abnormal clock” is being detected and recovered from. The Examiner points out that this is not relevant—the phrase “abnormal clock” is indefinite, regardless of how important it is to the claims. The “abnormal clock” is discussed in the Specification as a clock that is different than the system controller’s clock, with no further details given. This could in theory apply to literally every clock—no device will ever be perfectly in sync with the controller.  As the claims are clearly directed towards determining when a clock is abnormal, the instant application does not consider all clocks to be abnormal, and it is unclear how out of sync they would need to be to be considered abnormal.  It is therefore unclear what the bounds of the limitation are, rendering the claim indefinite. The rejection is maintained.

7.	Regarding the 35 U.S.C. §112(b) rejection of claims 1 - 15 (see section 7 of the Office Action dated 09/30/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

8.	Regarding the 35 U.S.C. §112(b) rejection of claim 7 (see section 8 of the Office Action dated 09/30/2021), the Applicant’s cancellation of the claim overcomes the previously applied rejection, which has been withdrawn. 

9.	Regarding the Applicant’s arguments addressing the prior art rejection (see pp. 11 – 16  section D of Applicant’s Remarks dated 12/29/2021); the arguments have been fully considered but are moot because the arguments do not apply to the set of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

10.	Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, the parent claim of claim 4, recites detecting a “time difference” between an AP’s clock and a controller’s clock. Claim 4 further defines this “time difference”, stating that it is the absolute value of the difference between (the difference between the current and previous AP times) and (the difference between the current and previous controller times). However, this calculation does not determine a time difference, it determines a difference in rate, at most. In fact, the AP and controller clocks could be completely different, but if they advanced at the same rate, the calculated “time difference” of claim 4 would be zero. The rest of the instant application characterizes the “time difference” between the two clocks as an actual time difference, rather than a rate difference. It is unclear to the Examiner that the Applicant had possession of an invention that detected a time difference in the manner claimed in claim 4, and the claim is therefore rejected. Claim 12 is treated similarly.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1 – 5, and 8 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a device having an “abnormal clock”. While the Specification discusses examples of this (e.g. a slower or a faster clock), it is unclear what range of deviation would be considered abnormal—no two clocks will be perfectly in sync. As the claims are clearly directed towards determining when a clock is abnormal, the instant application does not consider all clocks to be abnormal, and it is therefore unclear how out of sync they would need to be to be considered abnormal. The claim is indefinite, and rejected; the other independent claims are treated similarly. 
12.	Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, the parent claim of claim 4, recites detecting a “time difference” between an AP’s clock and a controller’s clock. Claim 4 further defines this “time difference”, stating that it is the absolute value of the difference 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.	Claims 1 – 3, 6, 9 – 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20170208558 A1) in view of Jeong (KR 20160040042 A).

Regarding claim 1, Gao discloses subject matter relating to time synchronization. Specifically, Gao discloses a device comprising
device with processor; see paragraph [0128] and Fig. 10)
memory storing instructions that, when executed by the at least one processor, cause the device to (memory with code; see paragraph [0128] and Fig. 10):
detect a time difference between a first system clock of an access point (AP) and a second system clock of a controller (time difference between devices is determined; see paragraphs [0038] and [0051 - 0055], and Figs. 1 and 2); 
determine whether the first system clock of the AP is abnormal based on the time difference (an average time difference (i.e. an abnormal clock) between the devices is found, based on time difference data; see paragraph [0065] and Fig. 1); and 
automatically recover the first system clock of the AP when the first system clock of the AP is abnormal by rebooting the AP (time is adjusted to correct value; see paragraphs [0074 – 0075] and Fig. 1)
Gao does not explicitly disclose that the two devices are AP and controller, and does not explicitly disclose that the clock is recovered when by rebooting the AP.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Gao by specifying that the devices in question could be an AP and a controller. One of ordinary skill in the art would have found it obvious to do so in order to apply this technique to more devices, and given that the type of device is not particularly relevant to the time synchronization procedure, which would work in the same manner regardless of the type of device. In other 

Jeong discloses subject matter relating to time synchronization. Specifically, Jeong discloses clock synchronization when the device is rebooted (see paragraphs [0002] and [0040]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Gao with Jeong by specifying that the clock recovery is done automatically via rebooting. One of ordinary skill in the art would have found it obvious to do so, as the Applicant points out (see p. 7 of Applicant’s Remarks dated 12/29/2021) as this would be a simple and effective mechanism to synchronize the clocks. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 2 and 10, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao further discloses:
time difference procedure is repeated; see paragraph [0050])

	Regarding claims 3 and 11, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao further discloses:
	wherein in a time synchronize procedure, a time 15synchronize request message is sent to the controller, and a time synchronize respond message is received from the controller (request is sent, and ACK is returned; see paragraphs [0040 – 0043] and Fig. 2).

	Regarding claim 6, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao further discloses:
	wherein if the time difference is greater than or equal to a pre-determined time difference threshold, the AP has abnormal clock (an average time difference between devices (i.e. abnormal clock) is found; see paragraph [0065] and Fig. 1; the Examiner notes that a time difference is equal to or greater than a difference threshold of zero)

	Regarding claim 9, Gao discloses a method comprising: 
	detecting, by a processor of an access point (AP) (device with processor; see paragraph [0128] and Fig. 10), a time difference between a first system clock of the AP and a time difference between devices is determined; see paragraphs [0038] and [0051 - 0055], and Figs. 1 and 2); 
	20determining, by the processor, whether the first system clock of the AP is abnormal  based on the time difference (an average time difference (i.e. an abnormal clock) between the devices is found, based on time difference data; see paragraph [0065] and Fig. 1); and
automatically recovering, by the processor, the first system clock of the AP when the first system clock of the AP is abnormal (time is adjusted to correct value; see paragraphs [0074 – 0075] and Fig. 1)
Gao does not explicitly disclose that the two devices are AP and controller, and does not explicitly disclose that the clock is recovered when by rebooting the AP.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Gao by specifying that the devices in question could be an AP and a controller. One of ordinary skill in the art would have found it obvious to do so in order to apply this technique to more devices, and given that the type of device is not particularly relevant to the time synchronization procedure, which would work in the same manner regardless of the type of device. In other words, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention. 

Jeong discloses subject matter relating to time synchronization. Specifically, Jeong discloses clock synchronization when the device is rebooted (see paragraphs [0002] and [0040]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Gao with Jeong by specifying that the clock recovery is done automatically via rebooting. One of ordinary skill in the art would have found it obvious to do so, as the Applicant points out (see p. 7 of Applicant’s Remarks dated 12/29/2021) as this would be a simple and effective mechanism to synchronize the clocks. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 14, Gao discloses a non-transitory computer readable storage medium storing instructions that, when executed by a processor of an access point (AP) (device with storage medium and processor; see paragraph [0128] and Fig. 10), causes the processor to: 
	detect a time difference between a first system clock of an access point (AP) and 20a second system clock of a controller (time difference between devices is determined; see paragraphs [0038] and [0051 - 0055], and Figs. 1 and 2);
an average time difference (i.e. an abnormal clock) between the devices is found, based on time difference data; see paragraph [0065] and Fig. 1); and 
	automatically recover the first system clock of the AP when the first system clock of the AP is abnormal by rebooting the AP (time is adjusted to correct value; see paragraphs [0074 – 0075] and Fig. 1)
Gao does not explicitly disclose that the two devices are AP and controller, and does not explicitly disclose that the clock is recovered when by rebooting the AP.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Gao by specifying that the devices in question could be an AP and a controller. One of ordinary skill in the art would have found it obvious to do so in order to apply this technique to more devices, and given that the type of device is not particularly relevant to the time synchronization procedure, which would work in the same manner regardless of the type of device. In other words, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention. 	

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Gao with Jeong by specifying that the clock recovery is done automatically via rebooting. One of ordinary skill in the art would have found it obvious to do so, as the Applicant points out (see p. 7 of Applicant’s Remarks dated 12/29/2021) as this would be a simple and effective mechanism to synchronize the clocks. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20170208558 A1) in view of Jeong (KR 20160040042 A) and in further view of Pfeifer (US 20150139199 A1).

Regarding claim 5, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao does not explicitly disclose the limitations of claim 5. 

Pfeifer discloses subject matter relating to time synchronization. Specifically, Pfeifer discloses:
hello message is sent, and a hello acknowledgement is returned; see paragraphs [0059 – 0061] and Fig. 2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Gao and Jeong with Pfeifer by incorporating the Hello and Hello reply prior to the time sync process. One of ordinary skill in the art would have found it obvious to do so, as this would prevent wasting resources on trying to sync with devices that are not available. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

15.	Claims 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20170208558 A1) in view of Jeong (KR 20160040042 A) and in further view of Patel (US 20110281571 A1)
	
	Regarding claims 8, 13, and 15, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao does not explicitly disclose the limitations of claims 8, 13 and 15. 


	wherein the memory storing instructions further comprise an instruction that, when executed by the at least one processor, cause the device to, in response to determining that the first system clock of the AP is abnormal, report the first system clock of the AP to the controller (device calculates time difference and sends it to controller; see paragraph [0048])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Gao and Jeong with Patel by reporting the time difference to the controller. One of ordinary skill in the art would have found it obvious to do so, as this would provide an indication of potential problems with the device. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/S.S./             Examiner, Art Unit 2464  

/RICKY Q NGO/             Supervisory Patent Examiner, Art Unit 2464